Title: From George Washington to John Hancock, 22 January 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris Town 22d Jany 1777

My last to you was on the 20th instant. Since that, I have the pleasure to inform you, that General Dickinson, with about 400 Militia, has defeated a foraging Party of the Enemy of an equal number, and has taken forty Waggons and upwards of an hundred Horses, most of them of the English draft Breed, and a number of Sheep and Cattle which they had collected.
The Enemy retreated with so much precipitation, that General Dickinson had only an opportunity of making nine prisoners, they were observed to carry off a good many dead and wounded in light Waggons.
This Action happened near Somerset Court House on Millstone

River. Genl Dickinsons behaviour reflects the highest honour upon him, for tho’ his Troops were all raw, he lead them thro’ the River, middle deep, and gave the Enemy so severe a charge, that, altho’ supported by three feild peices, they gave way and left their Convoy.
I have not heard from Genl Heath, since the firing near Kingsbridge last Saturday, which I cannot account for, unless the North River should have been rendered impassable by the Ice. But the account of his having surprized and taken Fort Independance on Friday Night last, comes so well authenticated by different ways, that I cannot doubt it. It is said that he took 400 prisoners in that Fort, and that he invested Fort Washington on Saturday, which occasioned the firing. This is brought out by three of our Officers who made their Escape from New York on Sunday, and is confirmed by a Spy who went into Amboy, who says, an Express had arrived at Amboy from New York, with an Account of the Loss of Fort Independance, and calling for a Reinforcement to protect the City, in consequence of which a number of Troops had gone over.
I have sent in Spies to Brunswic and Amboy to know the Truth of this, and if it appears that they have weakened themselves to reinforce New York, I shall probably make some attempt upon them, if we have men enough left to do it.
I shall be glad to know what Stock of small Arms you at present have, and what are your Expectations shortly. The Necessity that we have been, and are now under, of calling in and arming the Militia, scatters our Armoury all over the World in a Manner, their Officers are so irregular, that they generally suffer their men to carry home every thing that is put into their Hands, which are forever lost to the public. The new raised Regiments will call for a great Number of Arms, and I do not at present see how they are to be supplied.
I would again beg leave to recall the Attention of Congress to the appointment of General Officers. I will not suppose the nomination of them is postponed upon a saving principle, because, the advantage in having proper Officers to examine the pay Rolls of their several Regiments, & compare them with the Returns of their Brigades—to see that the Regiments are provided with what is proper, and that no more than a sufficiency is allowed—to keep Officers to their duty, and not, while the spirited Officer is encountering all the fatigues and hardships of a rigorous Campaign, suffer a number of others, under various frivolous pretences and imaginary sicknesses, to enjoy themselves at the public Expence at their own fire sides. I say, if the Appointments are withheld upon parsimonious principles, the Congress are mistaken, for I am convinced, that by the correction of many Abuses, which it is impossible for me to attend to, the public will be benifitted

in a great degree, in the article of Expence. But this is not all, we have a very little time, to do a very great work in. The arranging, providing for, and disciplining an hundred and odd Battalions, is not to be accomplished in a day, nor is it to be done at all with any degree of propriety, when we have once entered upon the active part of a Campaign. These duties must be branched out, or they will be neglected and the public injured—Besides, were the Brigadiers appointed, they might be facilitating the recruiting Service, they would have time to get a little acquainted with their Brigades, the Wants of them, and ease me of the great Weight and Burthen which I at present feel.
On whom the Choice will, or ought to light, I cannot undertake to say: In a former Letter, I took the liberty of submitting to the consideration of Congress, the propriety of appointing, out of each State, Brigadiers to command the Troops of that State, thinking, as a distinction is now fixed, a spirit of Emulation might arise by this means. At any Rate I shall take the liberty of recommending General Cadwallader as one of the first for the new Appointments. I have found him a Man of Ability, a good disciplinarian, firm in his principles, and of intrepid Bravery. I shall also beg leave to recommend Colonel Reed to the Command of the Horse, as a person, in my opinion, every way qualified; for he is extremely active and enterprizing, many signal proofs of which has he given this Campaign. For the rest, the Members of Congress can judge better than I can, I can only say, that as the Army will probably be divided, in the Course of the next Campaign, there ought in my opinion to be three Lieutenant Generals, Nine Major Generals and Twenty Seven Brigadiers. In other words, there ought at least to be a Brigadier to every four Regiments, and a Major General to every three Brigades.
The Lieutenant Generals will, I presume, be appointed out of the oldest Major Generals, and the Major Generals from the oldest Brigadiers. New Brigadiers will then be to nominate.
I forgot, before this, to inform Congress, that including the Regiment of light Dragoons from Virginia, and Colo. Sheldons to be raised in Connecticut, I have only commissioned Officers for four Regiments. I was willing to try how those could be equipped, before I put more Officers into Commission. It is apprehended we shall find difficulty in providing Necessaries or even Horses for these four Regiments. If we should not, I shall immediately set about the residue. Colo. Baylor, Colo. Moylan (who as [a] Volunteer has remained constantly with the Army since his discontinuance in the Quarter Masters department) and Colo. Sheldon, command[s] the three new Regiments of light Dragoons.
The Treasury has been for sometime empty, and the Army has laboured

under the greatest inconvenience for want of Money. The recruiting Service is particularly injured by this, as many Officers are now waiting only for Bounty Money. I have also complaints from the Eastward of the want of Money to carry on their recruiting Service. If we are not supplied with that necessary Article, all Matters must be at a stand. I must therefore beg, that if Mr Palfrey has not been already supplied with a large Sum, that it may be done with the utmost expedition, and that you will endeavour to keep up the Supply by constantly sending on smaller parcels. I have the Honor to be with Regard Sir Your most obt Servt

Go: Washington


P.S. I did not recollect Major Genl Lincoln in the provincial Service of Massachusets, he is an excellent Officer and worthy of your Notice in the Continental Line.


G. W.—n
